DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of US Patent No.11,423,517. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-37 of US Patent No. 11,423,517 encompasses the limitations of claims 1-25 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, claims 1-25 of the present application are same scope, same function and same results as claims 1-37 of the US Patent No. 11,423,517. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,423,517 is same as claimed invention of the present application. 
In addition, the independent claims 1, 8, 16, and 20 of the present application is the same invention as the independent claims 1, 9, 15, 20, and 26 of the US Patent No. 11,423,517. The subject matter in the instant application is fully disclosed in the US Patent No. 11,423,517  and is covered by the US Patent No. 11,423,517 since the US Patent No. 11,423,517 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 

 	For example:
Instant Application
U.S. Patent No. 11,423,517, Application No. 17/133,217
1. A stationary tracker comprising:   
   memory to store fixed geographic location information indicative of a fixed geographic location of the stationary tracker, and to store a reference feature image; and 



   at least one processor to: determine a feature in an image is a non-displayable feature by comparing the feature to the reference feature image; and 
  

    generate a masked image, the masked image to mask the non- displayable feature based on the non-displayable feature not allowed to be displayed when captured from the fixed geographic location of the stationary tracker, and the masked image to display a displayable feature in the image; and 
  
   

   a wireless interface to detect a wireless tag located on a tag bearer, the at least one processor to determine the tag bearer is the displayable feature in the image based on the wireless tag.
1. A stationary tracker comprising:    
   memory to store fixed geographic location information indicative of a fixed geographic location of the stationary tracker, and to store a reference feature image, the reference feature image received from a cloud service; and 
   at least one processor to: determine a feature in an image is a non-displayable feature by comparing the feature to the reference feature image; and 
   generate a masked image, the masked image to mask the non-displayable feature based on the non-displayable feature not allowed to be displayed when captured from the fixed geographic location of the stationary tracker, and the masked image to display a displayable feature in the image.
6. The stationary tracker of claim 1, further including a wireless interface to detect a wireless tag located on a tag bearer, the at least one processor to determine the tag bearer is the displayable feature in the image based on the wireless tag.

2. The stationary tracker of claim 1, further including a first convolutional neural network to detect the non-displayable feature in the image. 
2. The stationary tracker of claim 1, further including a first convolutional neural network to detect the non-displayable feature in the image.
3. The stationary tracker of claim 2, further including a second convolutional neural network to detect the displayable feature in the image.
3. The stationary tracker of claim 2, further including a second convolutional neural network to detect the displayable feature in the image.
4. The stationary tracker of claim 1, further including a camera to capture the image.
4. The stationary tracker of claim 1, further including a camera to capture the image.
5. The stationary tracker of claim 1, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.
5. The stationary tracker of claim 1, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.
6. The stationary tracker of claim 1, further including a network interface to be in communication with a cloud service.  
7. The stationary tracker of claim 1, further including a network interface to be in communication with the cloud service.
7. The stationary tracker of claim 6, wherein the at least one processor is to determine the feature in the image is the non-displayable feature based on an instruction from the cloud service.  
8. The stationary tracker of claim 7, wherein the at least one processor is to determine the feature in the image is the non-displayable feature based on an instruction from the cloud service.
8. A stationary tracker comprising: 
   memory to store fixed geographic location information indicative of a fixed geographic location of the stationary tracker, and to store a reference feature image; and programmable circuitry; and instructions to cause the programmable circuitry to: 
  
   determine a feature in an image is a non-displayable feature based on: (a) an instruction from a cloud service, and 



   (b) a comparison of the feature to the reference feature image; and 





  


    generate a masked image, the masked image to mask the non- displayable feature based on the non-displayable feature not allowed to be displayed when captured from the fixed geographic location of the stationary tracker, and the masked image to display a displayable feature in the image.
9. A stationary tracker comprising: 
   means for storing to: store geographic location information indicative of a fixed geographic location of the stationary tracker; and store a reference feature image; means for processing to, based on information from a cloud service: 
   8. The stationary tracker of claim 7, wherein the at least one processor is to determine the feature in the image is the non-displayable feature based on an instruction from the cloud service.
   determine a feature in an image is a non-displayable feature based on: (a) a comparison of the feature to the reference feature image, and (b) the geographic location information, wherein the non-displayable feature is not allowed to be displayed when captured from the fixed geographic location of the stationary tracker; and    
   generate a masked image, the masked image to mask the non-displayable feature, and the masked image to display a displayable feature in the image; and first means for generating a first probability value to detect the non-displayable feature in the image.

9. The stationary tracker of claim 8, further including a first convolutional neural network to detect the non-displayable feature in the image.  
2. The stationary tracker of claim 1, further including a first convolutional neural network to detect the non-displayable feature in the image.
10. The stationary tracker of claim 9, further including a second convolutional neural network to detect the displayable feature in the image.  
3. The stationary tracker of claim 2, further including a second convolutional neural network to detect the displayable feature in the image.
11. The stationary tracker of claim 8, further including a camera to capture the image. 
4. The stationary tracker of claim 1, further including a camera to capture the image.
12. The stationary tracker of claim 8, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.  
5. The stationary tracker of claim 1, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.
13. The stationary tracker of claim 8, further including a wireless interface to detect a wireless tag located on a tag bearer, the programmable circuitry to determine the tag bearer is the displayable feature in the image based on the wireless tag.
6. The stationary tracker of claim 1, further including a wireless interface to detect a wireless tag located on a tag bearer, the at least one processor to determine the tag bearer is the displayable feature in the image based on the wireless tag.
14. The stationary tracker of claim 13, wherein the reference feature image is from the cloud service.  
1. A stationary tracker comprising: memory to store fixed geographic location information indicative of a fixed geographic location of the stationary tracker, and to store a reference feature image, the reference feature image received from a cloud service
15. The stationary tracker of claim 8, further including a network interface to be in communication with the cloud service.  
7. The stationary tracker of claim 1, further including a network interface to be in communication with the cloud service.
16. A stationary tracker comprising: means for storing to: 
   
   store geographic location information indicative of a fixed geographic location of the stationary tracker; and 
   store a reference feature image;   
   
   means for processing to, based on information from a cloud service: determine a feature in an image is a non-displayable feature based on: (a) a comparison of the feature to the reference feature image, and (b) the geographic location information, wherein the non-displayable feature is not allowed to be displayed when captured from the fixed geographic location of the stationary tracker; 
   generate a masked image, the masked image to mask the non- displayable feature, and the masked image to display the displayable feature in the image.  


   means for detecting a wireless tag located on a tag bearer; and 
   determine the tag bearer is a displayable feature in the image based on the wireless tag; and 

9. A stationary tracker comprising: means for storing to: 
   store geographic location information indicative of a fixed geographic location of the stationary tracker; and 
   store a reference feature image; 
  means for processing to, based on information from a cloud service: determine a feature in an image is a non-displayable feature based on: (a) a comparison of the feature to the reference feature image, and (b) the geographic location information, wherein the non-displayable feature is not allowed to be displayed when captured from the fixed geographic location of the stationary tracker; and generate a masked image, the masked image to mask the non-displayable feature, and the masked image to display a displayable feature in the image; and first means for generating a first probability value to detect the non-displayable feature in the image.
  13. The stationary tracker of claim 9, further including means for detecting a wireless tag located on a tag bearer, the means for processing to determine the tag bearer is the displayable feature in the image based on the wireless tag.
17. The stationary tracker of claim 16, further including means for generating a probability value to detect the displayable feature in the image.  
10. The stationary tracker of claim 9, further including second means for generating a second probability value to detect the displayable feature in the image.
18. The stationary tracker of claim 16, further including means for capturing the image.  
11. The stationary tracker of claim 9, further including means for capturing the image.
19. The stationary tracker of claim 16, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.  
12. The stationary tracker of claim 9, wherein the feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.
20. A non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor to at least: 
   access an image captured by an image capture device of a stationary tracker, the stationary tracker located at a fixed geographic location; 
   access a reference feature image in a database, the reference feature image from a cloud service; 

recognize a non-displayable feature in the image by comparing the non- displayable feature to the reference feature image; and 





   generate a masked image, the masked image to mask the non-displayable feature based on the non-displayable feature not allowed to be displayed when captured from the fixed geographic location, and the masked image to display a displayable feature in the image.  
20. A non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause at least one processor to at least: 
   access an image captured by an image capture device of a stationary tracker, the stationary tracker located at a fixed geographic location; 


   recognize a non-displayable feature in the image by comparing the non-displayable feature to a reference feature image; access an identifier of a wireless tag located on a tag bearer; determine the tag bearer is a displayable feature in the image based on the identifier of the wireless tag; and   
   generate a masked image, the masked image to mask the non-displayable feature based on the non-displayable feature not allowed to be displayed when captured from the fixed geographic location, and the masked image to display the displayable feature in the image.
21. The non-transitory computer readable storage medium of claim 20, wherein the instructions are to cause the at least one processor to execute a first convolutional neural network to detect the non-displayable feature in the image.  
21. The non-transitory computer readable storage medium of claim 20, wherein the instructions are to cause the at least one processor to execute a first convolutional neural network to detect the non-displayable feature in the image.
22. The non-transitory computer readable storage medium of claim 21, wherein the instructions are to cause the at least one processor to execute a second convolutional neural network to detect the displayable feature in the image.
22. The non-transitory computer readable storage medium of claim 21, wherein the instructions are to cause the at least one processor to execute a second convolutional neural network to detect the displayable feature in the image.
23. The non-transitory computer readable storage medium of claim 20, wherein the non-displayable feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.  
23. The non-transitory computer readable storage medium of claim 20, wherein the non-displayable feature in the image is at least one of: (a) a face of a person, or (b) a vehicle.
24. The non-transitory computer readable storage medium of claim 20, wherein the image capture device is a camera.  
24. The non-transitory computer readable storage medium of claim 20, wherein the image capture device is a camera.
25. The non-transitory computer readable storage medium of claim 20, wherein the instructions are to cause the at least one processor to execute a convolutional neural network to detect the non-displayable feature in the image before the at least one processor is to recognize the non-displayable feature.  
25. The non-transitory computer readable storage medium of claim 20, wherein the instructions are to cause the at least one processor to access the reference feature image in a database, the reference feature image from a cloud service.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132